DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
Claims 44, 51-55, 61, 64 and 66-69 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2022 was filed after the mailing date of the Notice of Allowance on July 22, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
This office action contains new grounds for rejection necessitated by the IDS.
Claim Objections
Claims 44, 51-55, 61, 64 and 66-69 are objected to because of the following informalities: in claim 44, step (c), there is no punctuation mark after “sample” and before the “wherein” clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitner et al. (US 2007/0015191 A1; published January 2007; cited in the IDS) as evidenced by “3M Glass Bubbles” Product Information (pp. 1-4, 2007; previously cited).
Regarding claim 44, Bitner et al. teach a method for separating a nucleic acid from a sample, the method comprising: 
(a) contacting a sample lysate with a plurality of nucleic-acid-capture microspheres to form a lysate dispersion; wherein the lysate dispersion comprises a lysate continuous phase and a particulate phase and wherein the particulate phase comprises the plurality of nucleic-acid-capture microspheres and an adsorbed nucleic acid obtained from the sample ([0016]; [0030]; [0054]-[0055])
(b) separating the lysate continuous phase from the particulate phase comprising the plurality of nucleic-acid-capture microspheres and the adsorbed nucleic acid obtained from the sample ([0054]-[0055]); and 
(c) contacting the particulate phase with an eluent to form an eluate comprising the nucleic acid obtained from the sample [0055]),
wherein the plurality of nucleic acid capture microspheres comprise soda-lime borosilicate microspheres ([0016]; [0032]; [0054]-[0055]; as evidenced by the 3M brochure, the S60 10,000 particles are made of soda-lime borosilicate glass (page 1, third paragraph).
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 44, 51-55, 61, 64, 66, 67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Biosensors and Bioelectronics, vol. 91, pp. 334-340, 2017; published online December 14, 2016; previously cited) and Bitner et al. (US 2007/0015191 A1; published January 2007; cited in the IDS) as evidenced by “3M Glass Bubbles” Product Information (pp. 1-4, 2007; previously cited).
A) Regarding claim 44, Park et al. teach a method for separating a nucleic acid from a sample, the method comprising: 
(a) contacting a sample lysate with a plurality of nucleic-acid-capture microspheres to form a lysate dispersion; wherein the lysate dispersion comprises a lysate continuous phase and a particulate phase and wherein the particulate phase comprises the plurality of nucleic-acid-capture microspheres and an adsorbed nucleic acid obtained from the sample (page 335, fourth and fifth paragraphs; Fig. 1; page 336, second paragraph; page 337, fourth and fifth paragraph); 
(b) separating the lysate continuous phase from the particulate phase comprising the plurality of inorganic, nucleic-acid-capture microspheres and the adsorbed nucleic acid obtained from the sample (page 337, fifth paragraph); and 
(c) contacting the particulate phase with an eluent to form an eluate comprising the nucleic acid obtained from the sample (page 337, fifth paragraph).
Regarding claims 51-54, Park et al. teach amplification of the eluted DNA using isothermal LAM amplification with primers specific for pathogens and detection of the amplified products (Fig. 1; page 335, paragraphs 7-8; page 336, first paragraph; page 337, fifth paragraph; page 338, last paragraph; page 339, first paragraph; Fig. 3 and 4).
Regarding claim 55, Park et al. teach a lateral flow strip comprising the claimed elements (Fig. 1).
Regarding claim 61, Park et al. teach LAMP, which is an isothermal amplification technique (page 337, fifth paragraph).
Regarding claim 66, Park et al. teach mechanical separation of particles from the sample (page 337, fifth paragraph).
Regarding claim 67, Park et al. teach a silica microbead channel (= microsphere separating device) (Fig. 1(b)),
Regarding claim 69, Park et al. teach lysing the sample and washing microbeads before elution of nucleic acids (page 337, fifth paragraph).
	B) Park et al. do not teach soda-lime borosilicate microspheres.
C) Regarding claims 44, 51 and 54, Bither et al. teach a method for separating a nucleic acid from a sample, the method comprising: 
(a) contacting a sample lysate with a plurality of nucleic-acid-capture microspheres to form a lysate dispersion; wherein the lysate dispersion comprises a lysate continuous phase and a particulate phase and wherein the particulate phase comprises the plurality of nucleic-acid-capture microspheres and an adsorbed nucleic acid obtained from the sample ([0016]; [0030]; [0054]-[0055])
(b) separating the lysate continuous phase from the particulate phase comprising the plurality of nucleic-acid-capture microspheres and the adsorbed nucleic acid obtained from the sample ([0054]-[0055]); and 
(c) contacting the particulate phase with an eluent to form an eluate comprising the nucleic acid obtained from the sample [0055]),
wherein the plurality of nucleic acid capture microspheres comprise soda-lime borosilicate microspheres ([0016]; [0032]; [0054]-[0055]; as evidenced by the 3M brochure, the S60 10,000 particles are made of soda-lime borosilicate glass (page 1, third paragraph).
	Regarding claim 64, Bitner et al. teach #M S60 microspheres ([0032]). As evidenced by the #m brochure, the S60 10,000 particles have a true density between 0.57 and 0.63 g/cm3 (Table 2 on page 1) and the size between 15 and 55 microns (Table 3 on page 2).
	Regarding claims 66 and 67, Bitner et al. teach mechanically separating the lysate from the particular phase and microspheres within a microsphere-separating device ([0054]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the hollow borosilicate-glass particles of Bitner et al. in the method of DNA purification and detection of Park et al. The motivation to do so is provided by Bitner et al. ([0029]):
“]0029] The present invention is advantageous in that it can increase the effective yield of target biomolecules to be purified. The effective yield is increased because the buoyant particles or the network of buoyant particles can help reduce filter clogging during a filtration (particularly vacuum filtration or positive pressure filtration) step in a purification process. The buoyant particles or the network of buoyant particles can also help improve the yield of a target biomolecule during a centrifugation step in a purification process because the buoyant particles or the network of buoyant particles can serve as a filter through which a solution containing the target biological material and various contaminants passes during centrifugation.”
14.	No references were found teaching or suggesting claim 68. Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 27, 2022